TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 4, 2022



                                      NO. 03-22-00067-CV


                                         T. E., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
           REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the order appointing managing conservator signed by the trial court on

February 22, 2022. Having reviewed the record and the parties’ arguments, the Court holds that

there was reversible error in the order. Therefore, the Court reverses the trial court’s order and

remands the case to the trial court for further proceedings consistent with the Court’s opinion.

Appellee shall pay all costs relating to this appeal, both in this Court and in the court below.